UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4553
TERRY KERMIT JOHNSON, a/k/a "T.J.",
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Western District of North Carolina, at Statesville.
               Malcolm J. Howard, District Judge.
                           (CR-98-289)

                   Submitted: February 26, 2002

                      Decided: March 20, 2002

   Before NIEMEYER, MICHAEL, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Tamura D. Coffey, Kevin B. Cartledge, WILSON & ISEMAN,
L.L.P., Winston-Salem, North Carolina, for Appellant. Gretchen C.F.
Shappert, OFFICE OF THE UNITED STATES ATTORNEY, Char-
lotte, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. JOHNSON
                              OPINION

PER CURIAM:

   Terry Kermit Johnson appeals from his 120 month sentence for
possession of cocaine with intent to distribute, in violation of 18
U.S.C.A. § 841(a) (West 1999 & Supp. 2001). Johnson contends that
the evidence introduced at trial was insufficient to convict him
because he was entrapped as a matter of law. He also argues that the
district court erred in failing to reduce his sentence for his role as a
minor participant in the conspiracy.

   This Court must affirm the conviction if there is substantial evi-
dence, when viewed in the light most favorable to the Government,
to support the verdict. Glasser v. United States, 315 U.S. 60, 80
(1942). In determining whether the evidence is substantial, this court
inquires whether there is evidence sufficient to support a finding of
guilt beyond a reasonable doubt. United States v. Burgos, 94 F.3d
849, 862 (4th Cir. 1996). Where the entrapment defense is presented
to the jury and rejected, the jury’s verdict should not be overturned
unless no reasonable jury could have found that the government dis-
proved either of the elements of the entrapment defense: predisposi-
tion to commit the crime or inducement to commit the crime. United
States v. Jones, 231 F.3d 508, 516 (9th Cir. 2000).

   In this case, the Government presented evidence tending to under-
cut both Johnson’s claim of inducement and his claim of the absence
of predisposition. Whether to credit this evidence or accept Johnson’s
conflicting testimonial evidence was a question for the jury. United
States v. Murphy, 35 F.3d 143, 148 (4th Cir. 1994). Accordingly, we
affirm Johnson’s conviction.

   Regarding Johnson’s challenge to his sentence, we review the dis-
trict court’s determination of a defendant’s role in the offense for
clear error. United States v. Love, 134 F.3d 595, 606 (4th Cir. 1998).
As the record discloses that Johnson played an essential role in the
conspiracy at issue, the lower court did not err in denying a down-
ward departure adjustment under U.S. Sentencing Guidelines Manual,
§ 3B1.2 (2001). Accordingly, Johnson’s sentence is affirmed. We dis-
pense with oral argument because the facts and legal contentions are
                     UNITED STATES v. JOHNSON                    3
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                       AFFIRMED